Title: James Monroe to James Madison, 24 December 1828
From: Monroe, James
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Oak hill
                                
                                Decr. 24. 1828
                            
                        
                        Mr Elliott Cresson a very respectable citizen of Philadelphia, with whom I became acquainted there, this
                            sumr, has requested me to give him an introduction to you, which I do with pleasure. He has travelled much in
                            foreign countries, & has acquired much information on interesting subjects, and enjoys the reputation of,
                            & is I think, a worthy man.
                        
                            
                                
                            
                        
                    